                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

KURQE LOVE,

                       Petitioner,

v.                                                        Case No. 1:18-cv-11893
                                                          Honorable Thomas L. Ludington

SHERMAN CAMPBELL,

                  Respondent.
_______________________________________/

OPINION AND ORDER DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS
 WITHOUT PREJUDICE AND DENYING A CERTIFICATE OF APPEALABILITY

       On June 14, 2018, Kurqe Love filed a pro se petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Petitioner did not pay the required filing fee when he filed his petition, nor

did he submit an application to proceed in forma pauperis (“IFP application”). See 28 U.S.C. §

1914(a); 28 U.S.C. § 1915; Rule 3 of the Rules Governing § 2254 Cases. The Court issued an

Order to Correct Deficiency on June 21, 2018, and then another on June 25, 2018, requiring

Petitioner to either pay the filing fee or submit a properly completed IFP application. ECF No. 2,

3. The second order provided that if Petitioner did not submit the fee or IFP application within 21

days (July 16, 2018), his case could be dismissed.

       The time for submitting the filing fee or an IFP application has elapsed and Petitioner did

not correct the deficiency. For this reason, Petitioner’s petition for a writ of habeas corpus will be

dismissed without prejudice. Furthermore, a certificate of appealability will be denied because the

disposition of the case is not reasonably debatable. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App.

P. 22(b). If Petitioner still wishes to pursue habeas relief, he may submit a new habeas petition

with payment of the filing fee or an IFP application.
     Accordingly, it is hereby ordered that Petitioner’s petition for a writ of habeas corpus, ECF

No. 1, is DISMISSED WITHOUT PREJUDICE.

     Furthermore, it is ordered that a certificate of appealability is DENIED.



     Dated: January 3, 2019                                                s/Thomas L. Ludington
                                                                           THOMAS L. LUDINGTON
                                                                           United States District Judge




                                               PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was served
                      upon each attorney or party of record herein by electronic means or first
                      class U.S. mail on January 3, 2019.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager
